            Case 3:20-cv-00738-YY       Document 1        Filed 05/05/20   Page 1 of 9




KYLE SCHUMACHER (BAR #121887)
kschumacher@perryshields.com
PERRY, SHIELDS, CAMPBELL,
FLOYD, PLLC
227 N. Loop 1604 E. Ste. 130
San Antonio, TX. 78232
503-482-8137 ph
281-715-3209 fax
Attorneys for Plaintiff
Connie Ann Anderson

                                 UNITED STATES DISTRICT COURT

                      DISTRICT OF OREGON – PORTLAND DIVISION


                                              CASE NO. 3:20-cv-00738
CONNIE ANN ANDERSON,

                          Plaintiff,           PLAINTIFF’S COMPLAINT FOR DAMAGES:

       v.
                                                 1. Violation of the Telephone Consumer
WELLS FARGO BANK, National                          Protection Act
Association; and DOES 1 through 100
inclusive,

                          Defendants.

       COMES NOW Plaintiff, Connie Ann Anderson (“Plaintiff” or “Anderson”), an individual,

based on information and belief, to allege as follows:

                                         INTRODUCTION

       1.      This is an action for damages brought by an individual consumer for Defendant’s

violation of the Telephone Consumer Protection Act 47 U.S.C. § 227, et seq. (hereinafter

“TCPA”), which prohibits the use of automated dialing equipment when making calls to

consumers, and the Oregon Unlawful Debt Collection Practices Act OR. REV. STAT. § 646.639

(hereinafter “UDCPA”), which prohibits harassing or annoying calls to consumers.

       2.       Plaintiff brings this action against Defendant Wells Fargo Bank, National

Association (“Defendant” or “Wells Fargo”) for its abusive and outrageous conduct in connection


 Page 1 of 9                            Plaintiff’s Complaint              Case No. 3:20-cv-00738
              Case 3:20-cv-00738-YY        Document 1       Filed 05/05/20   Page 2 of 9




with debt collection activity.

         3.      While many violations are described below with specificity, this Complaint alleges

violations of the statutes cited in their entirety.

         4.      The TCPA was designed to prevent calls like the ones described herein, as well as

protect the privacy of citizens like Plaintiff and, by enacting the TCPA, Congress intended to give

consumers a choice as to how corporate entities may contact them and to prevent the nuisance

associated with automated or prerecorded calls.

         5.      The UDCPA is the state’s version of the federal Fair Debt Collection Practices Act

(hereinafter “FDCPA”), and aims to protect consumers against unfair and harassing collection

practices like the ones described herein. Unlike the FDCPA, the UDCPA applies to a creditor

attempting to collect on its own debts.

                                       JURISDICTION & VENUE

         6.      This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47 U.S.C.

§ 227.

         7.      This venue is proper pursuant to 28 U.S.C. § 1391(b).

                                       GENERAL ALLEGATIONS

         8.      Plaintiff, Connie Ann Anderson, is an individual residing in the state of Oregon and

is a “debtor.”

         9.      At all relevant times, Defendant Wells Fargo engaged via mail, email, and

telephone, in the business of collecting a debt from Plaintiff; specifically, a “consumer debt.”

         10.     At all relevant times, Defendant acted as a “debt collector.”

         11.     Plaintiff had taken out her first unsecured loan with Wells Fargo in approximately

January of 2018, and a second unsecured loan in approximately February of 2019.




 Page 2 of 9                              Plaintiff’s Complaint              Case No. 3:20-cv-00738
          Case 3:20-cv-00738-YY          Document 1        Filed 05/05/20     Page 3 of 9




       12.      The loan Plaintiff took from Defendant Wells Fargo was extended primarily for

personal, family, or household purposes and is therefore a “debt.”

       13.      Defendant has been attempting to collect on a debt that originated from monetary

credit that was extended primarily for personal, family, or household purposes and was therefore

a “consumer credit transaction.”

       14.      Because Plaintiff, a natural person, is allegedly obligated to pay money to

Defendant arising from what Plaintiff is informed and believes was a consumer credit transaction,

the money allegedly owed constitutes a “consumer debt.”

       15.      Plaintiff is informed and believes that Defendant is one who regularly collects or

attempts to collect debts on behalf of itself and is therefore a “debt collector.”

       16.      Plaintiff’s account was an unsecured loan and Plaintiff began making payments on

the accounts.

       17.      Plaintiff began making payments on the loan before she became financially unable

to keep up with the monthly payments.

       18.      Defendant began contacting Plaintiff in or about October of 2019 to inquire about

the status of the loan and to collect on the payments that were no longer being made.

       19.      Plaintiff retained counsel to assist in dealing with the Wells Fargo debt and to seek

some type of financial relief.

       20.      Counsel for Plaintiff sent a letter of revocation to Wells Fargo on or about October

30, 2019 (the “Letter of Revocation”).

       21.      Plaintiff believes her Letter of Revocation was received by Wells Fargo on

November 4, 2019.

       22.      Plaintiff informed Wells Fargo, through her Letter of Revocation, that she was




 Page 3 of 9                             Plaintiff’s Complaint               Case No. 3:20-cv-00738
           Case 3:20-cv-00738-YY           Document 1        Filed 05/05/20   Page 4 of 9




revoking her consent, if it was previously given, to be called on her telephone.

        23.     Plaintiff was frustrated that Wells Fargo continued to make unsolicited calls to her

cellular telephone after contacting Wells Fargo to revoke her consent.

        24.     Plaintiff denies that she ever gave her express consent to be contacted on her

cellular telephone by automatic dialing machines and pre-recorded messages.

        25.     Defendant Wells Fargo continued to contact Plaintiff between approximately

November 4, 2019 and November 10, 2019; the type of contact was through phone calls to Plaintiff

on her cellular telephone.

        26.     Despite notice being sent, Defendant continued to contact Plaintiff on her cellular

telephone regarding collection of her outstanding debt.

        27.     Wells Fargo ignored Plaintiff’s letter of representation and continued to contact her

for at least six (6) days following receipt of Plaintiff’s letter.

        28.     Despite being aware of Plaintiff’s Letter of Revocation, Wells Fargo continued to

contact Plaintiff on her cellular telephone.

        29.     Wells Fargo’s calls were frequent in nature and continued despite receiving written

confirmation that Plaintiff was revoking any consent that may have been previously given to be

called on her cellular telephone.

                                     FIRST CAUSE OF ACTION
                                (Against Defendant and Does 1-100)
                                     (Violation of the TCPA)
                                         (47 U.S.C. § 227)

        30.     Plaintiff re-alleges and incorporates the allegations in each and every paragraph

above by reference as if fully stated herein.

        31.     Since at least October of 2019, Defendant started calling Plaintiff’s cellular

telephone requesting that payment be made on the account(s) Plaintiff held with Defendant.



 Page 4 of 9                              Plaintiff’s Complaint               Case No. 3:20-cv-00738
          Case 3:20-cv-00738-YY          Document 1       Filed 05/05/20     Page 5 of 9




       32.     Wells Fargo continued to call Plaintiff frequently after Plaintiff withdrew her

consent to be contacted by an automatic dialing machine.

       33.     Defendant would contact Plaintiff frequently regarding payment on the account(s).

       34.     Defendant placed the above cited calls using an artificial or prerecorded voice to

deliver the collection messages without Plaintiff’s prior express consent.

       35.     Defendant contacted Plaintiff on at least eighteen (18) separate occasions after

Plaintiff informed Defendant that she did not wish to be contacted on her cellular telephone and

withdrew any prior consent that may have been given.

       36.     All calls placed by Defendant to Plaintiff utilized an “automatic telephone dialing

system” as defined by 47 U.S.C. § 227(a)(1).

       37.     These calls were made to Plaintiff’s cellular telephone and were not calls for an

emergency purpose as defined by 47 U.S.C. § 227(b)(1)(A).

       38.     These telephone calls by Defendant, or its agent(s), violated 47 U.S.C. §

227(b)(1)(A)(iii).

                                  SECOND CAUSE OF ACTION
                              (Against Defendant and Does 1-100)
                                (Unlawful Collection Practices)
                                       (ORS § 646.639)

       39.     Plaintiff re-alleges and incorporates the allegations in each and every paragraph

above by reference as if fully stated herein.

       40.     Plaintiff, as “a natural person who purchases or acquires property, services or credit

for personal, family or household purposes”, is a “Consumer”. OR. REV. STAT. § 646.639(1)(b).

       41.     Plaintiff is a “Debtor” because Plaintiff is “a consumer who owes or allegedly owes

a debt”. OR. REV. STAT. § 646.639(1)(i).

       42.     Plaintiff’s initial transaction with Defendant in January of 2018, along with the



 Page 5 of 9                            Plaintiff’s Complaint                Case No. 3:20-cv-00738
          Case 3:20-cv-00738-YY           Document 1       Filed 05/05/20    Page 6 of 9




second transaction in February of 2019, each constitute a “Consumer transaction” as Plaintiff is a

Consumer and Defendant was providing “services or credit to consumers.” OR. REV. STAT. §

646.639(1)(c).

       43.       Defendant is a “Creditor” as Defendant, in the ordinary course of business,

“engages in consumer transactions”, by extending credit, “that result in a consumer owing a debt”

to the Defendant. OR. REV. STAT. § 646.639(1)(e).

       44.       Defendant is also a “Debt collector” as Defendant attempted to “collect a debt

owed, or alleged to be owed, to a creditor or a debt buyer.” OR. REV. STAT. § 646.639(1)(h).

       45.       Defendant cannot assert a defense under OR. REV. STAT. § 646.643 as to the

applicability of OR. REV. STAT. § 646.639 since Defendant is not subject to the requirements of

the Fair Debt Collection Practices Act as it is the original creditor of the debt in question. See 15

U.S.C. 1692a(6)(F). Alternatively, if Defendant is deemed subject to 15 U.S.C. 1692 et seq.,

Defendant is not in compliance with the same as the allegations cited above are in violation of both

15 U.S.C. 1692c(c) and 1692d(5).

       46.       Defendant contacted Plaintiff on at least eighteen (18) separate occasions in only

seven (7) days; frequently calling Plaintiff multiple times within the same hour time span.

       47.       Each of the above cited calls were an attempt to collect a debt.

       48.       Defendant’s frequent calls to Plaintiff constitutes communication with a debtor

“repeatedly or continuously” and “with the intent to harass or annoy the debtor” in direct violation

of OR. REV. STAT. § 646.639(2)(e).

       49.       Defendant’s repeated calls to Plaintiff which were made after receipt of the Letter

of Revocation show Defendant’s actions were willful.




 Page 6 of 9                             Plaintiff’s Complaint               Case No. 3:20-cv-00738
          Case 3:20-cv-00738-YY         Document 1        Filed 05/05/20       Page 7 of 9




                                        ATTORNEYS’ FEES

       50.     On or about November 27, 2019, Plaintiff’s counsel sent a demand letter to Wells

Fargo seeking $10,000.00 as compensation for Defendant’s statutory violations (“Demand

Letter”). The Demand Letter was received by Defendant on December 2, 2019. On January 17,

2020, Defendant mailed a letter to Plaintiff’s counsel acknowledging receipt of the Demand Letter.

The Demand Letter was sent more than thirty (30) days before Plaintiff commenced this suit. Wells

Fargo has not tendered $10,000.00, or a lesser amount, to Plaintiff. Accordingly, Plaintiff seeks to

recover all of her attorneys’ fees in connection with the preparation and trial of this cause under

the authority of OR. REV. STAT. § 20.080, or as otherwise provided by law, and for further

reasonable attorneys’ fees in the event this case is appealed.

       51.     Alternatively, as Defendant’s willful collection attempts were made in violation of

OR. REV. STAT. § 646.639(e), Plaintiff seeks to recover all of her attorneys’ fees in connection with

the preparation and trial of this cause under the authority of OR. REV. STAT. § 646.641(2).

                                       PRAYER FOR RELIEF

       52.     WHEREFORE, Plaintiff prays for judgment as follows:

               a. An award of statutory damages of $1,500.00, pursuant to 47 U.S.C. §

                   227(b)(3)(C) for each and every violation;

               b. An award of statutory damages of $200.00, pursuant to OR. REV. STAT. §

                   646.641(1) for each and every violation.

               c. Pursuant to 47 U.S.C. § 227(b)(3)(A) and OR. REV. STAT. § 646.641(1),

                   injunctive relief prohibiting such conduct in the future;

               d. Pursuant to 15 U.S.C. 1692(k) both actual damages and statutory damages in

                   an amount to be proven at trial; and




 Page 7 of 9                            Plaintiff’s Complaint                  Case No. 3:20-cv-00738
         Case 3:20-cv-00738-YY       Document 1        Filed 05/05/20      Page 8 of 9




              e. Pursuant to OR. REV. STAT. § 646.641(1) both actual damages and punitive

                 damages in an amount to be proven at trial.



                                                             Respectfully submitted,
                                                             PERRY, SHIELDS, CAMPBELL,
                                                             FLOYD, PLLC

Dated: May 5, 2020                                           /s/ Kyle Schumacher
                                                             Kyle Schumacher
                                                             Attorneys for Plaintiff




Page 8 of 9                          Plaintiff’s Complaint                 Case No. 3:20-cv-00738
         Case 3:20-cv-00738-YY         Document 1       Filed 05/05/20       Page 9 of 9




                               DEMAND FOR JURY TRIAL

      Plaintiff hereby demands trial of this matter by jury.



                                                               PERRY, SHIELDS, CAMPBELL,
                                                               FLOYD, PLLC

Dated: May 5, 2020                                             /s/ Kyle Schumacher
                                                               Kyle Schumacher
                                                               Attorneys for Plaintiff




Page 9 of 9                           Plaintiff’s Complaint                  Case No. 3:20-cv-00738
